Citation Nr: 0708646	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  04-02 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1984 to 
January 1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania. 

The veteran's claim for increased ratings for his 
hypertension and hemorrhoid disabilities was received on 
December 5, 2002.  The February 2003 rating action notes that 
the veteran's claims file has been rebuilt.  The rating 
action which granted service connection and noncompensable 
ratings for hypertension and hemorrhoids is not contained in 
the rebuilt claims file.  By rating action in August 2003, 
the RO granted the veteran an increased rating of 10 percent 
for his hypertension disability, effective from December 5, 
2002.  The veteran seeks a rating in excess of 10 percent for 
his hypertension disability.

The issue of an increased rating for hypertension is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran has internal hemorrhoids that are not large, 
thrombotic, or with excessive redundant tissue.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters:

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the Court has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  While he has not been 
provided notice of the type of evidence necessary to 
establish an effective date with respect to his claim, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  As 
explained below, the Board has determined that an increased 
rating for hemorrhoids is not warranted.  Consequently, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran in not notifying 
him of the evidence pertinent to effective dates.

In January 2003, prior to the February 2003 rating decision 
on appeal, the RO informed the veteran of the type of 
evidence needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
He was, in essence, told to submit all pertinent evidence he 
had in his possession pertaining to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran has been afforded a VA examination for rating 
purposes.  The veteran submitted private medical evidence 
dated in January and February 2003.  The veteran has not 
identified and the Board is not aware of any additional 
evidence or information which could be obtained to 
substantiate his claim for an increased rating for 
hemorrhoids.  In sum, the Board finds that the record 
contains sufficient evidence to make a decision on the claim. 
VA has fulfilled its duty to assist with regard to the 
veteran's claim.

The Board is satisfied that the originating agency properly 
processed the veteran's claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claim.

History and Analysis:

The veteran's service-connected hemorrhoids have been rated 
by the RO under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7336, which pertains to both internal and 
external hemorrhoids.  Under this regulatory provision, a 
zero percent evaluation is warranted for mild or moderate 
hemorrhoids and a 10 percent evaluation is warranted for 
irreducible, large, or thrombotic hemorrhoids with excessive 
redundant tissue, evidencing frequent recurrences.  38 C.F.R. 
§ 4.114.

On VA examination in January 2003 the veteran reported rectal 
bleeding approximately once a month, which he said he treated 
with hot water soaks.  Examination revealed no fecal leakage 
and no fissures.  There was no evidence of bleeding.  The 
veteran had three internal hemorrhoids which were small and 
nonthrombosed.

While the veteran has reported occasional bleeding, no 
evidence of bleeding was shown on VA examination.  The 
hemorrhoids found at the examination were noted to be small 
and they were not thrombotic with excessive redundant tissue.  
The veteran's hemorrhoid symptoms do not meet the criteria 
for a 10 percent rating.  Since the veteran has not been 
shown to have more than a moderate hemorrhoid disability, the 
preponderance of the evidence is against the veteran's claim 
for a compensable rating for his hemorrhoid disability.  38 
C.F.R. § 4.114, Diagnostic Code 7336.  


ORDER

Entitlement to a compensable rating for hemorrhoids is 
denied.


REMAND

In an August 2004 letter the veteran asserted that his 
hypertension disability had increased in severity.  The Board 
further notes that the veteran has not had a VA examination 
of his hypertension disability since January 2003.  
Accordingly, a new VA examination is necessary.  In that 
letter the veteran reported treatment from private physicians 
for his hypertension disability.  Copies of the veteran's 
medical treatment records should be requested from these 
physicians.

The Board notes that the veteran submitted additional medical 
evidence related to his hypertension disability within 90 
days of certification of his appeal to the Board.  This newly 
submitted pertinent evidence must be considered by the RO, 
and a supplemental statement of the case issued, prior to 
Board review of the veteran's claim.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence needed to substantiate his claim for 
an increased rating, but he was not provided with notice of 
the type of evidence necessary to establish an effective date 
for the disability in the event that a higher rating is 
assigned.  As this question is involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that an effective date for the award of benefits 
will be assigned if an increased rating is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Write to the veteran and request the 
names and addresses of all physicians, 
both VA and private, who have treated him 
for hypertension since 2003.  After 
obtaining the necessary authorizations, 
the RO should attempt to obtain copies of 
the veteran's treatment records from 
these physicians.  The RO should inform 
the veteran of any records that are 
unobtainable. 

3.  After the above actions have been 
completed, the RO should schedule the 
veteran for special VA hypertension 
examination to determine the nature 
and extent of the veteran's service-
connected hypertension disability.  
All tests and studies deemed necessary 
should be performed and all clinical 
manifestations should be identified in 
detail.  The claims file should be 
made available to the examiner for 
proper review of the medical history.

4.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided a supplemental statement of the 
case which reviews all of the evidence 
received since the August 2003 statement 
of the case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


